FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 5, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 JONELLA TESONE,

       Plaintiff - Appellant,

 v.                                                         No. 20-1093
                                               (D.C. No. 1:17-CV-02101-MEH-KLM)
 EMPIRE MARKETING STRATEGIES,                                (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, KELLY, and EID, Circuit Judges.
                  _________________________________

      Jonella Tesone appeals the district court’s order granting summary judgment in

favor of Empire Marketing Strategies (Empire) on her claim of disability

discrimination. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I

      Ms. Tesone was hired by Empire in 2012 as a Produce Retail Sales

Merchandiser, which involved changing or resetting retail displays in grocery stores.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
In October 2016, she was assigned to complete a reset at an out-of-town location.

Because Ms. Tesone believed the reset would require long hours, she extended her

stay for an additional night; however, she failed to obtain Empire’s required approval

for the additional overnight stay.

      “Shortly after the trip, [Empire] met with Ms. Tesone to discuss the

unapproved October hotel stay and general performance issues.” Tesone v. Empire

Mktg. Strategies, 942 F.3d 979, 985 (10th Cir. 2019) (internal quotation marks

omitted). During this meeting, Ms. Tesone stated that a lifting limitation negatively

impacted her job performance and Empire requested a doctor’s note documenting the

limitation. When no note was forthcoming, Empire renewed its request at least four

times. Eventually, on February 16, 2017, Ms. Tesone provided a letter from

Dr. Brian Manjarres, a doctor with whom she had neither met nor consulted before

obtaining the letter. Dr. Manjarres stated “Ms. Tesone ‘has certain limitations related

to muscle weakness’ and ‘chronic lower back pain,’” and he “‘recommended the

following accommodations: 1) No lifting over head 2) Can not [sic] lift spatially in

front of her more than 15 pounds.’” Id. (brackets omitted).

      “Between December 2016 and February 2017, [Empire] spoke with

Ms. Tesone multiple times about various workplace issues, including her

communication with coworkers.” Id. at 985-86 (internal quotation marks omitted).

“On February 27, 2017, [Empire] terminated Ms. Tesone’s employment, citing

consistent violations of company policies.” Id. at 986 (internal quotation marks

omitted).

                                          2
       In August 2017, Ms. Tesone filed suit against Empire and two of its employees

for: (1) disability discrimination under the Americans With Disabilities Act (ADA);

(2) interference with contract and prospective business advantage; and (3) intentional

infliction of emotional distress. Following dismissal of the interference and

intentional infliction claims, Empire moved for summary judgment on the ADA

claim. The district court granted the motion on the grounds that “Ms. Tesone

presented no expert medical evidence that any of her major life activities have been

substantially limited by her alleged disability, and therefore would not be able to

present evidence to establish a prima facie case for disability discrimination.” Id. at

997 (citation, brackets, and internal quotation marks omitted).

       On appeal, we held the district court’s “ruling was legally erroneous because

expert medical evidence is not required to establish a disability in all ADA cases,”

id., and remanded the case for the court to “perform [a] case-specific analysis to

determine whether expert testimony is necessary to establish the particular disability

alleged here,” id. at 999. At the same time, we affirmed the denial of Ms. Tesone’s

motion to extend the deadline to disclose an expert witness. Id. at 989 (“Because

Ms. Tesone has not shown that she made diligent efforts to meet the expert disclosure

deadline and because she provides no explanation for her belated motion, . . .

[t]he . . . court did not abuse its discretion in denying her motion.”).

       On remand, the district court found that Ms. Tesone’s “only evidence of her

alleged statutory disability is [Dr. Manjarres’s] note, which reflects that she has

limitations related to muscle weakness and chronic lower back pain.” Aplt. App.,

                                            3
Vol. 2 at 415 (ellipsis and internal quotation marks omitted) (emphasis added). For

its case-specific analysis, the court “presumed” the note was admissible,” id., but

found it was insufficient to establish that Ms. Tesone’s “alleged lifting limitation

caused a substantial limitation of a major life activity,” id. at 411, and thus granted

summary judgment. This appeal followed.

                                            II

       “We review the district court’s grant of summary judgment de novo, applying

the same standards that the district court should have applied. In doing so, we

consider the evidence in the light most favorable to the non-moving party.” Tesone,

942 F.3d at 994 (citation, brackets, and internal quotation marks omitted). “The

court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

                                            III

       “The ADA . . . requires proof that the plaintiff: (1) is a disabled person as

defined by the ADA; (2) is qualified, with or without reasonable accommodation, to

perform the essential functions of the job held or desired; and (3) suffered

discrimination by an employer or prospective employer because of that disability.”

Tesone, 942 F.3d at 995 (internal quotation marks omitted). “[T]he first element of a

prima facie case of discrimination . . . requires the plaintiff to meet the statutory

definition of ‘disability’ in 42 U.S.C. § 12102(1).” Id. “When the claim is for

discrimination based on an actual disability, the plaintiff must show ‘a physical or

                                            4
mental impairment that substantially limits one or more major life activities.’” Id.

(quoting § 12102(1)(A)); see also 29 C.F.R. § 1630.2(j)(1)(ii) (“An impairment is a

disability within the meaning of [the ADA] if it substantially limits the ability of an

individual to perform a major life activity as compared to most people in the general

population.”). While “[e]xpert medical testimony may be used to establish a

plaintiff’s disability . . . no language in the ADA or implementing regulations states

that medical testimony is required.” Tesone, 942 F.3d at 996 (brackets and internal

quotation marks omitted). But this does not mean a plaintiff can defeat summary

judgment without coming forward with some evidence (lay or expert) that she has a

physical or mental impairment that substantially limits one or more major life

activities.

                                           IV

       According to Ms. Tesone, the district court “us[ed] outmoded and overly-

restrictive guidance” in its analysis of the evidence to determine whether she had a

physical impairment that substantially limited one or more major life activities (the

first element of prima facie case for disability discrimination). Aplt. Opening Br. at

2. But we need not reach this issue because the only evidence put forward by

Ms. Tesone was from Dr. Manjarres, who was not timely disclosed as an expert

witness. 1 See Tesone, 294 F.3d at 989.


       1
       Because the parties had a fair opportunity to address whether summary
judgment was proper on the grounds that Dr. Manjarres was not timely disclosed as
an expert witness, we may affirm on this alternate ground. See Alfaro-Huitron v.
Cervantes Agribusiness, 982 F.3d 1242, 1249 (10th Cir. 2020).
                                            5
       Ms. Tesone argues that Dr. Manjarres’s letter is not an expert opinion subject

to the disclosure requirements of Fed. R. Civ. P. 26(a)(2); rather, she maintains it can

be considered as a lay opinion based on his personal knowledge and observations as

her treating physician. A witness who is not testifying as an expert may offer

testimony in the form of an opinion, but only where the opinion is “rationally based

on the witness’s perception[,] . . . helpful to clearly understanding the witness’s

testimony[,] . . . and . . . not based on scientific, technical, or other specialized

knowledge.” Fed. R. Evid. 701 (emphasis added). Plainly, Dr. Manjarres’s letter is

based on his scientific, technical, or other specialized knowledge as a physician, and

therefore Ms. Tesone’s argument lacks merit.

       Without Dr. Manjarres’s letter, Ms. Tesone had no evidence from which she

could arguably establish the first element of a prima facie case. Therefore, the

district court properly granted summary judgment.

                                             V

       The judgment of the district court is affirmed.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             6